                          Case 1:21-mj-06301-MPK
2-6   5HYLVHG86'&0$             Document 4-2 Filed 05/12/21 Page 1 of 2
Criminal Case Cover Sheet                                                              U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.         II                      Investigating Agency        FBI

City      Boston                                 Related Case Information:

County       Suffolk                              6XSHUVHGLQJ,QG,QI                               &DVH1R
                                                  6DPH'HIHQGDQW                                 1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU                  21-MJ-6301-MPK
                                                  6HDUFK:DUUDQW&DVH1XPEHU                 21-MJ-6092-MPK-APP
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Manish Kumar                                             -XYHQLOH                 G <HV G
                                                                                                                 ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HV✔
                                                                                                                   G1R
$OLDV1DPH             Manish Dina Nath; Manish Nath

$GGUHVV                 &LW\ 6WDWH
                      1988
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB              5DFHBBBBBBBBBBB                        Indian
                                                                                                     1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                             $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Kriss Basil                                               %DU1XPEHULIDSSOLFDEOH        673074

Interpreter:            G <HV        G 1R                   /LVWODQJXDJHDQGRUGLDOHFW

Victims:                ✔
                        G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               G <HV     ✔ 1R
                                                                                                                            

Matter to be SEALED:                ✔
                                    G <HV         G      1R

           ✔
          G:DUUDQW5HTXHVWHG                       G5HJXODU3URFHVV                        G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                      LQ                                    
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G6HUYLQJ6HQWHQFH        G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                    RQ

Charging Document:                   ✔
                                     G&RPSODLQW                G,QIRUPDWLRQ                   G,QGLFWPHQW
                                                                                                                     3
Total # of Counts:                   G3HWW\                   G0LVGHPHDQRU                   ✔
                                                                                                      G)HORQ\

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     05/12/2021                       6LJQDWXUHRI$86$/s/ Kriss Basil
                         Case 1:21-mj-06301-MPK Document 4-2 Filed 05/12/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Manish Kumar

                                                                         U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged          Count Numbers

          18 U.S.C. § 1001(a)(2)                     False statement to federal officers.                   Count One
6HW

                                                     Conspiracy to distribute illegally Schedule II drugs
6HW     21 U.S.C. § 846 and 841                                                                           Count Two
           18 U.S.C. §§ 371 and 545
           21 U.S.C. § 331(a)
                                                      Conspiracy to smuggle misbranded prescription
6HW                                                                                                       Count Three


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
